DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on March 23rd, 2020.
Claims 1-7 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31st , 2022 ,  February  14th , 2022 and August 18th, 2021  was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

With regard to STEP 2A (prong 2), the guidelines provide the following exemplary considerations that are indicative of whether an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

With regard to STEP 2B, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

ANALYSIS OF THE INDEPENDENT CLAIM(S) USING THE TWO STEP INQUIRY: Using the two-step inquiry, as outlined above, it is clear that claim(s) 1 and 5-6 is/are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 41-66 fall within one of the statutory categories?  Yes.  Claim(s) 1 is/are directed towards method. Claim 5 is/are directed towards Apparatus. Claim 6 is/are directed towards vehicle. 
STEP 2A (PRONG 1): Are the claims directed to judicial exception, i.e. a law of nature, a natural phenomenon or an abstract idea?  
Yes, claim(s) 1-6 is/are directed to an abstract idea. The claim recites the abstract idea of monitoring current operation of the vehicle and comparing the acquired results to a preset result. The limitation requires no more than data gathering and analysis
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? 
No, claim(s) 1-6 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. 
The claim does not comprise any additional elements that implement the judicial exception with a particular machine or manufacture that is integral to the claim.  Nor does any additional element effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in a meaningful way beyond linking the exception to a particular environment, e.g. insurance analysis.  
The claim acquires current driving data, compares the current driving data with a presser driving data and determines a current driving data threshold according to the comparison result between the current data and preset data, but there’s no indication that is it implemented in a practical application
STEP 2B: Do the claims recite additional elements that provide significantly more than the recited judicial exception?
Claim(s) 1-6 do not recite any additional elements that are not well-understood, routine or conventional.

CONCLUSION:
Thus, since independent claim(s) 1 and 5-6 is/are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that independent claim(s) 1 and 5-6 is/are directed towards non-statutory subject matter.

Claim Interpretation
1. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
3.11 collection component is configured to collect current driving data in claim 6
3.12 processing component is configured to acquire the current driving data in claim 6
3.13 acquisition module is configured to acquire current driving data in claim 5
3.14 comparison module is configured to compare the current driving data in claim 5
3.15 determination module is configured to determine a current driving scene in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
3.16 collection component means - Figure 1 - item 101 
3.17 processing component means – Figure 6 
3.18 acquisition module means – Figure 4 – “acquisition module 401”
3.19 comparison module means – Figure 4 – “comparison module 402”
3.20 determination module means – Figure 4 – “determination module 403”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singireddy
(US Pub. No. 20180090039).
As per claim 1, Singireddy teaches A driving scene determining method, comprising: acquiring current driving data collected by a preset collection component; comparing the current driving data with a preset driving data threshold; and determining a current driving scene according to a comparison result between the current driving data and the preset driving data threshold. (Singireddy, see at least Fig. 2 in which visual or audio data is collected and compared against image database 120 and then used within a matching and ranking procedure 130. The data is compared and the match and ranking procedure 130 is used to arrive at retrieval results 140.)

As per claim 2, Singireddy teaches The method according to claim 1, wherein acquiring the current driving data collected by the preset collection component comprises: acquiring current data of a light sensor on a vehicle. (Singireddy, see at least Fig. 4, in which there consists an image recognition algorithm 200 in which includes sensor modalities 305 in which can improve image recognition accuracy and efficiency and can be used to determine if an image was taken during the day time or night time.)

As per claim 3, Singireddy teaches The method according to claim 2, wherein acquiring the current driving data collected by the preset collection component further comprises: acquiring current data of a vehicle speed sensor on the vehicle. (Singireddy, see at least Fig. 11 and [0054], in which there consists telematics unit 30 which can gather coordinate information from GPS module 40 as well as speedometer, temperature, suspension, or windshield wiper information from VSM 42. The telematics unit 30 will compile vehicle environment dynamics information using this information.)

As per claim 4, Singireddy teaches The method according to claim 3, wherein acquiring the current driving data collected by the preset collection component further comprises: acquiring current data of a positioning device of the vehicle. (Singireddy, see at least Fig. 11 and [0054], in which there consists telematics unit 30 which can gather coordinate information from GPS module 40

As per claim 5, Singireddy teaches A driving scene determining apparatus, comprising: a processor; and a plurality of modules stored on a memory and executable by the processor, the plurality of modules comprises: an acquisition module, a comparison module and a determination module, wherein the acquisition module is configured to acquire current driving data collected by a preset collection component; the comparison module is configured to compare the current driving data with a preset driving data threshold; and the determination module is configured to determine a current driving scene according to a comparison result between the current driving data and the preset driving data threshold. (Singireddy, see at least Fig. 2 in which visual or audio data is collected and compared against image database 120 in matching and ranking procedure 130. The data is compared and the match and ranking procedure 130 is used to arrive at retrieval results 140.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Singireddy (US Pub. No. 20180090039), in view of Bailie ( US Pub. No. 20120029767)

As per claim 6, Singireddy does not disclose A vehicle, comprising a wheel rotation imaging apparatus and a driving scene determining system, wherein the wheel rotation imaging apparatus and the driving scene determining system are electrically connected; the driving scene determining system comprises a collection component and a processing component, wherein the collection component is configured to collect current driving data of the vehicle; the processing component is configured to acquire the current driving data and determine a current driving scene according to the current driving data; and the collection component comprises a light sensor which is electrically connected to the processing component, and the wheel rotation imaging apparatus works according to the driving scene determined by the driving scene determining system.
However, Bailie discloses A vehicle, comprising a wheel rotation imaging apparatus and a driving scene determining system, wherein the wheel rotation imaging apparatus and the driving scene determining system are electrically connected; (Bailie, see at least [0024] in which sensors are attached to the wheels of a vehicle. Also see at least Fig. 1 in which the road surface state of the vehicle is determined using multiple sensors and systems.)
the driving scene determining system comprises a collection component and a processing component, wherein the collection component is configured to collect current driving data of the vehicle; (Bailie, see at least Fig. 1 in which the road surface state of a vehicle is determined using data collected.)
 the processing component is configured to acquire the current driving data and determine a current driving scene according to the current driving data; (Bailie, see at least Fig. 1 in which the road surface state of a vehicle is determined using data collected. Also see at least [0024] in which a rotation angle sensor 23 is used on a wheel alongside a speed sensor and yaw rate sensor alongside many other sensors. This data and these sensors are used to determine a driving force for the vehicle that is traveling.)
and the collection component comprises a light sensor which is electrically connected to the processing component, and the wheel rotation imaging apparatus works according to the driving scene determined by the driving scene determining system. (Bailie, see at least Fig. 1 in which the road surface state of a vehicle is determined using data collected. Also see at least [0024] in which a rotation angle sensor 23 is used on a wheel alongside a speed sensor and yaw rate sensor alongside many other sensors. This data and these sensors are used to determine a driving force for the vehicle that is traveling.)
It would been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Singireddy such that it incorporates Bailie’s teaching of A vehicle, comprising a wheel rotation imaging apparatus and a driving scene determining system, wherein the wheel rotation imaging apparatus and the driving scene determining system are electrically connected; the driving scene determining system comprises a collection component and a processing component, wherein the collection component is configured to collect current driving data of the vehicle; the processing component is configured to acquire the current driving data and determine a current driving scene according to the current driving data; and the collection component comprises a light sensor which is electrically connected to the processing component, and the wheel rotation imaging apparatus works according to the driving scene determined by the driving scene determining system, because Bailie’s further teaches that a wheel rotation apparatus is used alongside a driving scene determining system in which data is collected based on the vehicles drive and the driving condition in which the road is driven on due to the sensors within the wheel.

As per claim 7, Singireddy teaches The vehicle according to claim 6, characterized in that the collection component further comprises a vehicle speed sensor which is electrically connected to the processing component. (Singireddy, see at least Fig. 11 and [0054], in which there consists telematics unit 30 which can gather coordinate information from GPS module 40 as well as speedometer, temperature, suspension, or windshield wiper information from VSM 42. The telematics unit 30 will compile vehicle environment dynamics information using this information. Also see at least [0017] in which the telematics unit can be executed by processor 52.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562. The
examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the
examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached
on 571-270-7016. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300. Information regarding the status of an application may
be obtained from the Patent Application Information Retrieval (PAIR) system. Status
information for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661